Case 1:19-cv-23182-JEM Document 18 Entered on FLSD Docket 09/17/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-23182-CIV-MARTINEZ/AOR

  ANDRES GOMEZ,

         Plaintiff,

  v.

  CANAIMA, LLC, d/b/a
  EL PAUJI, LLC,

        Defendant.
  ______________________________________________/

                             REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon Plaintiff Andres Gomez’s (“Plaintiff”) Verified

  Motion for Attorney’s Fees (hereafter, “Motion for Fees and Costs”) [D.E. 15]. This matter was

  referred to the undersigned pursuant to 28 U.S.C. § 636 by the Honorable Jose E. Martinez, United

  States District Judge [D.E. 16]. For the reasons stated below, the undersigned respectfully

  recommends that Plaintiff’s Motion for Fees and Costs be GRANTED.

         On August 1, 2019, Plaintiff, who is blind, commenced this action seeking injunctive relief

  pursuant to Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.

  [D.E. 1]. On September 6, 2019, Plaintiff filed an Amended Complaint naming Defendant

  Canaima, LLC (“Defendant”) as a party to this action [D.E. 6]. On October 3, 2019, a Clerk’s

  Default was entered against Defendant [D.E. 12]. On June 4, 2020, the Court entered a Default

  Final Judgment in favor of Plaintiff and against Defendant, and instructed Plaintiff to file his

  Motion for Fees and Costs on or before June 25, 2020. See Default Final Judgment [D.E. 14 at 3–

  4]. On June 25, 2020, Plaintiff filed his Motion for Fees and Costs seeking $5,535 in attorney’s

  fees and $620 in costs as the prevailing party in this action. See Motion for Fees and Costs [D.E.
Case 1:19-cv-23182-JEM Document 18 Entered on FLSD Docket 09/17/2020 Page 2 of 3



  15 at 7].

          Title 42, United States Code, Section 12205 of the ADA (hereafter, “Section 12205”)

  provides, “In any action or administrative proceeding commenced pursuant to this chapter, the

  court or agency, in its discretion, may allow the prevailing party . . . a reasonable attorney’s fee,

  including litigation expenses, and costs . . . .” Id. Because Plaintiff obtained a Default Judgment

  against Defendant, he is entitled to an award of reasonable attorney’s fees and costs pursuant to

  Section 12205.

          “A reasonable award of attorney’s fees is calculated using the lodestar method, which

  requires the court to multiply the reasonable hours expended by a reasonable hourly rate.” Gary

  Brown & Assocs., Inc. v. Ashdon, Inc., No. 05-CV-80359, 2006 WL 8435138, at *1 (S.D. Fla.

  2006) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). “[T]he Court is an expert on the

  issues of the prevailing market’s reasonable hourly rates for similar work and hours expended.”

  Learning Connections, Inc. v. Kaufman, Englett & Lynd, PLLC, No. 11-CV-368, 2012 WL

  13102412, at *4 (M.D. Fla. 2012) (citing Norman v. Hous. Auth. of City of Montgomery, 836 F.2d

  1292, 1303 (11th Cir. 1988)).

          Having reviewed Plaintiff’s Motion for Attorney’s Fees and Costs, and the documents filed

  in support thereof, the undersigned finds that the hourly rates and hours expended are reasonable

  and recommends that $5,535 in attorney’s fees be awarded. See Motion for Fees and Costs [D.E.

  15]; Affidavit of Jessica L. Kerr, Esq. [D.E. 13-2]. Additionally, the undersigned finds that the

  costs requested are reasonable and recommends that the requested $620 for same be awarded. Id.




                                                   2
Case 1:19-cv-23182-JEM Document 18 Entered on FLSD Docket 09/17/2020 Page 3 of 3



                                      RECOMMENDATION

          Based on the foregoing, the undersigned RESPECTFULLY RECOMMENDS that

  Plaintiff’s Motion for Fees and Costs [D.E. 16] be GRANTED and that Plaintiff be awarded

  $5,535.00 in attorney’s fees and $620.00 in costs for a total award of $6,155.00.

          Pursuant to Local Magistrate Judge Rule 4(b), the parties have fourteen days from the date

  of this Report and Recommendation to file written objections, if any, with the Honorable Jose E.

  Martinez, United States District Judge. Failure to file timely objections may bar the parties from

  attacking the factual findings contained herein on appeal. See Resolution Tr. Corp. v. Hallmark

  Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). Further, “failure to object in accordance

  with the provisions of [28 U.S.C.] § 636(b)(1) waives the right to challenge on appeal the district

  court’s order based on unobjected-to factual and legal conclusions.” See 11th Cir. R. 3-1 (I.O.P.

  - 3).

          RESPECTFULLY SUBMITTED in Chambers in Miami, Florida, on this 17th day of

  September, 2020.

                                                       ____________________________________
                                                       ALICIA M. OTAZO-REYES
                                                       UNITED STATES MAGISTRATE JUDGE

  cc:     United States District Judge Jose E. Martinez
          Counsel of Record




                                                  3
